DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 14, 16, 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreibaum (DE 27 02 310) in view of Wang et al. (US 2018/0282998 A1), Lu (US 2017/0101542 A1) and in further view of Schonert (US 4,281,491).
With regard to claim 1: Kreibaum discloses a permanent wood foundation wall (see figure) comprising:
a) a frame comprising: 
a first member (3);
a second member (5) spaced apart from the first member (3); and

wherein the first member (3), second member (5), and two side members (4) are formed from a wood material (pg. 1, last paragraph and pg. 2, second paragraph of translation);
b)    a sheathing board (6) comprising a first side (right side) attached to the rear frame surface of the frame and a second side (left side) opposite the first side (see figure);
c)    a waterproofing membrane (insulating film) applied to the second side of the sheathing board (6) (last line of pg. 3 of translation); and
d)   an insulation layer (8) formed within the cavity of the frame and which is bounded by the first member (3), the second member (5), two side members (4), and the sheathing board (6).
Kreibaum does not disclose that the Insulation layer is a foam layer.
However, Wang et al. discloses a wall having an insulation layer (410) comprising foam (par. [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation of Kreibaum to be a known insulation material comprising foam such as taught by Wang et al. in order to provide desired thermal performance for mitigating heat loss.
Kreibaum discloses that the first side (right side) of the sheathing board (6) attached to the rear frame surface of the frame such that the sheathing board (6) is attached to the rear surface of the first member (3) and second member (5).  Kreibaum further discloses that the insulation layer is contained 
Note that page 2, last 2 lines of the translation indicates the drawing is a schematic cross section and that page 3, lines 7-8 of the translation indicates that the insulation is partially indicated at 8.
Kreibaum does not explicitly disclose that the sheathing board is attached to the rear surface of the two side members.   Kreibaum further does not explicitly disclose that the insulation layer is contained between the rear surface of the two side members, and the front surface of the two side members.
	However, Wang et al. discloses a first side (right side) of the sheathing board (412) attached to a  rear frame surface of a frame such that the sheathing board (412) is attached to the rear surface (at left side) of two side members (studs, 402) and a insulation layer (410) is contained between rear surfaces (at left side) of the two side members (402) and the front surfaces (at right side) of the two side members (402) (fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foundation wall of Kreibaum to have the sheathing board attached to the rear surface of the side members and the insulation layer contained between rear surfaces of the two side members and the front surfaces of the two side members such as taught by Wang et al.  in order to provide a known configuration for substantially uniform load and insulative distribution in the wall.
Kreibaum does not disclose the wood material comprising a preservative.
However, Lu discloses wood comprising a preservative for extending the life of the wood (abstract; par. 0088)
It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Kreibaum previously modified by Wang et al. to have the 
Kreibaum does not disclose second support member positioned within the foam layer and that extend horizontally through the foam layer between the side members.
However, Schonert discloses stud walls comprising second support members (26, 28, 30, 32, 32D, 34, 34D, 36, 36D, 46, 48, 50) extending between side members (studs) (figs. 1-2, 4 and 6).  Schonert further discloses insulation can be placed in the spaces of the wall (col. 7, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Kreibaum to include second support members extending between the side members such as taught by Schonert in order to provide a means of reinforcement that mitigates deformation of frame members under loading.  Kreibaum previously modified by Wang et al. discloses that the wall comprises foam insulation.  Accordingly, as modified, the second support members would extend through insulation layer comprising foam insulation.
With regard to claim 2: Kreibaum further discloses an additional board (7) attached to the front frame surface of the frame (see figure).
With regard to claim 4: Kreibaum discloses a gap is formed within the frame between the insulation layer (8) and the front frame surface (see figure).
With regard to claim 5: The foam layer being “formed in situ” during the manufacturing process is a product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 6: Lu discloses that the preservative is a copper-based preservative (par. [0088]).
With regard to claim 7: Lu discloses that the copper-based preservative has retention level of 0.60 lbs. per cubic foot (par. [0088]), meeting the claimed minimum retention level of 0.30 lbs. per cubic foot of wood.
With regard to claim 8: Kreibaum discloses that the frame further comprises at least one primary support member (one of the vertical supports 4) positioned between the two side members and extending between the first and second member (3 and 5), wherein the primary support member defines a front primary support surface and an opposite rear primary support surface corresponding to the front frame surface and rear frame surface.
With regard to claim 9: The frame of Kreibaum further comprises one or more secondary support members (one of the vertical supports 4)  extending (widthwise) between the two side members.
With regard to claims 10 and 11:  Kreibaum does not disclose that the sheathing board comprises polyisocyanurate, wood, high density insulation, composites of plastic materials, metal, or any combination thereof.
However, Wang et al. discloses a wall comprising sheathing board (404) made of polyisocyanurate (fig. 8; par. [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Kreibaum to have the sheathing board be made of polyisocyanurate such as taught by Wang et al. in order to provide a sheathing board that is light weight, resilient and/or thermal resistant.
With regard to claim 14:  Kreibaum discloses a foundation or crawlspace of a building comprising:
(i)    a gravel base layer (1); and
(ii)    a permanent wood foundation wall positioned over the gravel base layer (1), the permanent wood foundation wall (see figure) comprising:
a) a frame comprising: 
a first member (3);
a second member (5) spaced apart from the first member (3); and
two side members (4, vertical supports) extending between the first and second members (3 and 5) (pg. 1, last paragraph and pg. 3, first paragraph of translation), wherein the first member (3), second member (5), and two side members (4) each have a front surface and a rear surface that form a front frame surface and a rear frame surface of the frame, and wherein a cavity is formed between the front frame surface and the rear frame surface of the frame (see figure),
wherein the first member (3), second member (5), and two side members (4) are formed from a wood material (pg. 1, last paragraph and pg. 2, second paragraph of translation);
b)    a sheathing board (6) comprising a first side (right side) attached to the rear frame surface of the frame and a second side (left side) opposite the first side;
c)    a waterproofing membrane (insulating film) applied to the second side of the sheathing board (6) (last line of pg. 3 of translation); and
d) an insulation layer (8) formed within the cavity of the frame and which is bounded by the first member (3), the second member (5), two side members (4), and the sheathing board (6).
Kreibaum does not disclose that the Insulation layer is a foam layer.
However, Wang et al. discloses a wall having an insulation layer (410) comprising foam (par. [0060]).

Kreibaum further discloses that the insulation layer is contained between the rear surface of the first member (3) and second member (5) and the front surface of the first member (3) and second member (5).
Note that page 2, last 2 lines of the translation indicates the drawing is a schematic cross section and that page 3, lines 7-8 of the translation indicates that the insulation is partially indicated at 8.  Kreibaum does not explicitly disclose that the insulation layer is contained between the rear surface of the two side members, and the front surface of the two side members.
	However, Wang et al. discloses a first side (right side) of the sheathing board (412) attached to a  rear frame surface of a frame such that the sheathing board (412) is attached to the rear surface (at left side) of two side members (studs) and a insulation layer (410) is contained between rear surfaces (at left side) of the two side members (402) and the front surfaces (at right side) of the two side members (402) (fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foundation wall of Kreibaum to have the sheathing board attached to the rear surface of the side members  and the insulation layer contained between rear surfaces of the two side members  and the front surfaces of the two side members such as taught by Wang et al.  in order to provide a known configuration for substantially uniform load and insulative distribution in the wall.
Kreibaum does not disclose the wood material comprising a preservative.

It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Kreibaum previously modified by Wang et al. to have the wood material comprise a preservative such as taught by Lu in order to extend the life of wood material.  
Kreibaum does not disclose second support member positioned within the foam layer and that extend horizontally through the foam layer between the side members.
However, Schonert discloses stud walls comprising second support members (26, 28, 30, 32, 32D,  34, 34D, 36, 36D, 46, 48, 50) extending between side members (studs) (figs. 1-2, 4 and 6).  Schonert further discloses insulation can be placed in the spaces of the wall (col. 7, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Kreibaum to include second support members extending between the side members such as taught by Schonert in order to provide a means of reinforcement that mitigates deformation of frame members under loading.  Kreibaum previously modified by Wang et al. discloses that the wall comprises foam insulation.  Accordingly, the second support members would extend through insulation layer comprising foam insulation.
With regard to claim 16: Kreibaum discloses an additional board (7) attached to the front frame surface of the frame (see figure).
With regard to claim 18: Kreibaum discloses a gap is formed within the frame between the insulation layer (8) and the front frame surface (see figure).
With regard to claim 19: The foam layer being “formed in situ” during the manufacturing process is a product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 20: Lu discloses that the preservative is a copper-based preservative (par. [0088]).
With regard to claim 22:  Kreibaum does not disclose that the sheathing board comprises polyisocyanurate, wood, high-density insulation, composites of plastic materials, metal, or any combination thereof.
However, Wang et al. discloses a wall comprising sheathing board (404) made of polyisocyanurate (fig. 8; par. [0062]).
It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Kreibaum to have the sheathing board be made of polyisocyanurate such as taught by Wang et al. in order to provide a sheathing board that is light weight, resilient and/or thermal resistant.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreibaum (DE 27 02 310) in view of Wang et al. (US 2018/0282998 A1), Lu (US 2017/0101542 A1), Schonert (US 4,281,491) and in further view of Futterman (US 2010/0071292 A1).
With regard to claims 3 and 17: Kreibaum does not disclose that the additional board is drywall.
However, Futterman discloses a wall having an additional board comprising drywall (par. [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additional board of Kreibaum to be drywall such as taught by .

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreibaum (DE 27 02 310) in view of Wang et al. (US 2018/0282998 A1), Lu (US 2017/0101542 A1), Schonert (US 4,281,491) and in further view of Moore et al. (US 6,634,144).
With regard to claims 12 and 21: Kreibaum does not disclose that the waterproofing membrane comprises a rubberized membrane, a UV resistant polyethylene sheet with all seams and overlaps embedded into a sealant material, or a combination thereof.
However, Moore et al. discloses a wall comprising a waterproof membrane being rubber (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waterproof membrane of Kreibaum to be rubberized such as taught by Moore et al. in order to provide a known waterproof material that is durable.

Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreibaum (DE 27 02 310) in view of Wang et al. (US 2018/0282998 A1), Lu (US 2017/0101542 A1), Schonert (US 4,281,491) and in further view of Norwood et al. (US 2016/0319555 A1).
With regard to claims 13 and 23:   Kreibaum does not disclose that at least a portion of the second side of the sheathing board comprises a cementitious parge coating.
However, Norwood discloses a finishing layer (2402) comprising a parge coat or exterior cement plaster (par. [0084]), which is considered functionally equivalent to cementitious parge coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Wang et al. to have the second side of the sheathing board .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreibaum (DE 27 02 310) in view of Wang et al. (US 2018/0282998 A1), Lu (US 2017/0101542 A1), Schonert (US 4,281,491) and in further view of Taraba et al. (US 2010/0088981 A1).
With regard to claim 15: Kreibaum does not disclose a concrete footer is positioned between at least a portion of the second member of the frame and the gravel base.
However, Taraba et al. discloses a concrete footer (30) between panels (20) of a foundation wall and gravel base (44) (claim 9; figure 1).
It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Kreibaum to include a concrete footing between the foundation wall and gravel such as taught by Taraba et al. in order to provide a known means of distributing load for mitigating settling of the building structure.  As modified, the concrete footer is positioned between at least a portion of the second member of the frame and the gravel base.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreibaum (DE 27 02 310) in view of Wang et al. (US 2018/0282998 A1), Lu (US 2017/0101542 A1), Schonert (US 4,281,491) and in further view of Rothgeb et al. (US 2008/0172982 A1).
With regard to claim 24:  Kreibaum in view of Wang et al. and Lu does not disclose a rod that extends through the second member of the permanent wood foundation wall and the gravel base layer.
However, Rothgeb et al. discloses a rod (80) that extends through a member of a wall and the gravel base layer (82) (fig. 5).
.
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. 
Applicant argues that one skilled in the art would not have relied on the teachings of Wang to modify Kreibaum in order to obtain the claimed invention. Applicant submits that Wang is not directed to foundation walls and is instead concerned about providing formulations and their use in foam boards in roofing and wall systems.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner respectfully submits that the primary reference of Kreibaum is directed to a foundation wall in a building structure.  The secondary reference of Wang also teaches a wall and is relied on solely to teach foam insulation and sheathing board in a wall.   The argument that one of ordinary skill of the art is somehow limited to foundation walls to teach a type of insulation or finishing is not found persuasive as both references are frame walls having studs, insulation and finishing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE T FONSECA/Primary Examiner, Art Unit 3633